KIRKPATRICK, District Judge.
With considerable reluctance, I deny the defendant’s motion to dismiss for lack of jurisdictional amount. It is within the range of possibility that a jury would believe the plaintiff’s account of the amount of pain and suffering occasioned by this apparently trivial injury, in spite of the facts that she lost no time from her work and that her medical expenses consisted of a total of $4 for one visit to a physician. In the case cited by the defendant, Bell v. Mykytiuk, D.C., 135 F.Supp. 167 (decided by Judge Kraft), the deposition showed that the injury, consisting of a bruised right arm “disappeared within two weeks”. In the present case, the plaintiff asserts that her injured leg was “jet black” and that it took six months before that condition passed away — about eight months before the marks were completely gone— and that she still, after two years, feels discomfort from time to time in both her leg and her back. In view of this testimony, if a jury should return a verdict of the jurisdictional amount, I doubt that it could be set aside as excessive.
The motion is denied.